            Case 1:18-po-00134-SAB Document
                       IN THE UNITED STATES 40  Filed 04/15/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                          EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                    Case No. 1:18-po-00134-SAB

                  Plaintiff,                 DEFENDANT’S STATUS REPORT
v.                                           ON UNSUPERVISED PROBATION

ROSEMARY DOMINGUEZ,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits her status report on

unsupervised probation:

       Convicted of:                Possess of Controlled Substance Marijuana,
                                    in violation of 36 C.F.R. Section 2.35(b)(2)
       Sentence Date:               June 6, 2019
       Review Hearing Date:         April 16, 2020
       Probation Expires On:        June 5, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; notify the court and, if represented by Counsel, your
       counsel of any change of address and contact number; and notify the Court of any material
       change in defendant’s economic circumstances that might affect defendant’s ability to pay the
       full financial obligation.

☒      Monetary Fines & Penalties in Total Amount of: $290 which Total Amount is made up of a
       Fine: $ 250 Processing Fee: $30 Special Assessment: $10.

☒      Payment schedule of $50.00 per month by the 15th of each month, commencing on July 15,
       2019, until paid in full.

☐      Community Service hours Imposed of:

☐      Other Conditions:
        Case 1:18-po-00134-SAB Document 40 Filed 04/15/20 Page 2 of 3
COMPLIANCE:

☐     Defendant has complied with and completed all conditions of probation described-above.

      Otherwise:

☐     Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
      being placed on probation by this Court.

              If so, describe arrest/charge/citation (location, court, date & offense):

☒     To date, Defendant has paid a total of $ 300.00*
      *The U.S. Department of the Treasury imposed an additional monetary penalty on Ms.
      Dominguez for late payment. She currently owes an additional $158.25.

      ☐ If not paid in full when was last time payment:       Date:
                                                              Amount:
☐     To date, Defendant has performed        hours of community service.

☐     Compliance with Other Conditions of Probation:


GOVERNMENT POSITION:
☒     The Government agrees to the above-described compliance.
☐     The Government disagrees with the following area(s) of compliance:


DATED: April 13, 2020                                    /s/ Jeffrey Spivak
                                                         JEFFREY SPIVAK
                                                         Assistant United States Attorney


DEFENDANT’S REQUEST (OPTIONAL):
      In light of the information detailed in this status report, the defendant moves for the following:
      ☒       that the review hearing set for 4/16/2020 at 10:00 a.m.
              ☒       be continued to 6/25/2020 at 10:00 a.m.; or
              ☐       be vacated.
      ☐       that Defendant’s appearance for the review hearing be waived.


DATED: April 13, 2020                                    /s/ Matthew Lemke
                                                         MATTHEW LEMKE
                                                         Assistant Federal Defender
                                                         Attorney for Defendant




                                                    2 of 3
              Case 1:18-po-00134-SAB Document 40 Filed 04/15/20 Page 3 of 3
                                      ORDER

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☒      GRANTED in part. The Court orders that hearing scheduled for April 16, 2020, be
                continued to May 21, 2020 at 10:00 a.m.

         ☐      DENIED.


IT IS SO ORDERED.

Dated:       April 14, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
